


Exhibit 10.8

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment No. 2”), by and between
Rite Aid Corporation, a Delaware corporation (the “Company”) and Robert G.
Miller (“Executive”) is dated as of April 28, 2008 and shall be subject to and
become effective on the close of business on the date (hereinafter, the
“Effective Date”) of Executive’s re-election as a director at the Company’s 2008
annual general meeting (“AGM”) of stockholders (the “2008 AGM Date”).

 

WHEREAS, Executive and Company have previously entered into that certain
Employment Agreement dated as of April 9, 2003, as supplemented by side letters
dated February 12, 2002, February 10, 2004 and November 28, 2006 from Company’s
counsel to Executive and as amended by Amendment No. 1 dated as of April 28,
2005 (collectively, the “Employment Agreement”);

 

WHEREAS, the Company desires to secure the continued services of Executive
following the 2008 AGM Date; and

 

WHEREAS, the Board of Directors, based on the recommendation of the Nominating
and Governance Committee, intends to nominate Executive to be re-elected as a
director at the 2008 AGM for a three-year term through the 2011 AGM Date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive hereby agree as
follows:

 

1. Defined Terms. Subject to earlier termination in accordance with the
provisions of Section 4 of the Employment Agreement, as amended hereby, the
terms “Employment Period” and “Extended Term” mean the period commencing on the
Effective Date and ending on the later of (i) June 30, 2009 and (ii) the date
one year after the 2008 AGM Date, superseding and modifying any conflicting or
inconsistent provision in the Employment Agreement. Any extension of the
Extended Term after such period shall be subject to mutual agreement between the
Company and Executive.  All other capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Employment
Agreement.

 

2. Amendment of Section 2-Agreement of Employment.  Nothing in the Employment
Agreement as amended hereby shall affect Executive’s continued service on the
Board through the 2011 AGM Date, subject to Executive’s re-election as a
director on the 2008 AGM Date and Executive’s being able and willing to serve
through the balance of such term. During and until the expiration or termination
of the Extended Term, Executive shall not receive any annual director fees
payable to non-employee directors.

 

3. Duties.  During the Extended Term, Executive will continue to assist
management in setting strategic goals and business planning; consult with the
chief executive officer and other executive officers on other matters as
reasonably requested and assist with strategic decisions.  Executive shall
devote such attention and time as he believes in good faith shall be reasonably

 

--------------------------------------------------------------------------------


 

necessary to carry out his duties, provided in no event shall Executive’s duties
(or his travel on Company business) be inconsistent with his personal and other
business activities from time-to-time, including his current full-time
employment as chief executive officer of Albertson’s LLC.

 

4. Compensation.  From and after the 2008 AGM Date until expiration or
termination of the Extended Term, Executive shall receive monthly base salary of
$5,000 (pro-rated for any partial month).  Executive shall also continue to be
entitled to continuation of the benefits as provided under the Employment
Agreement, except as set forth in the next succeeding sentence, and continuation
of the deferred compensation under the Employment Agreement.  From and after the
Effective Date, Executive shall no longer receive the perquisites set forth in
clauses (i), (ii) and (iv) of the second sentence of Section 3(c) of the
Original Employment Agreement, as amended, but the remaining benefits under
Section 3(c) of the Original Employment Agreement, as amended, shall remain in
full force and effect.

 

5.  Employment Agreement to Remain in Effect. Except as modified by this
Amendment No. 2, the Employment Agreement shall remain in full force and effect
in accordance with its terms.  In the event of a conflict between the provisions
of this Amendment No. 2 and the Employment Agreement, this Amendment No. 2 shall
be controlling.  The provisions of Sections 10, 11, 12 and 13 of the Original
Employment Agreement shall be incorporated by reference into this Amendment No 1
as if set forth herein.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
due authorization, the Company has caused this Amendment No. 2 to be executed in
its name and on its behalf, all as of the date and year first above written.

 

 

RITE AID CORPORATION

 

 

 

 

 

By:

 

 

 

Robert B. Sari

 

Its:

Senior Vice President

 

 

 

 

 

 

 

 

 

Robert G. Miller

 

2

--------------------------------------------------------------------------------
